SUMMARY ORDER
Ana Parajuli, through counsel, petitions for review of the BIA decision affirming the Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal. We assume the parties’ familiarity with the underlying facts and procedural history of this case.
This Court reviews the agency’s factual findings, including adverse credibility determinations, under the substantial evidence standard. See 8 U.S.C. § 1252(b)(4)(B); Secaida-Rosales v. INS, 331 F.3d 297, 306-07 (2d Cir.2003).
This Court has held that it is error not to address the issue of an applicant’s nationality before denying an application for asylum and withholding of removal. See Dhoumo v. BIA, 416 F.3d 172, 175 (2d Cir.2005). Here, Parajuli presented evidence that China confers nationality on Tibetan refugees and their descendants who reside outside of China. Parajuli also presented substantial argument supporting her nationality to both the IJ and the BIA. Their failure to make a finding as to her nationality was error requiring remand.
For the foregoing reasons, the petition is GRANTED, the BIA’s March 2003 decision is VACATED, and the case is REMANDED for further proceedings consistent with this decision.
Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).